 1                                                                 JUDGE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9 BROOKE MARTIN,

10                                                          No. 20-2-15795-3 SEA
                                               Plaintiff,
11                                                          DEFENDANTS' OPPOSITION TO MOTION
                             vs.                            FOR SUMMARY JUDGMENT AND
12
                                                            CROSS-MOTION
13 LIBERTY MUTUAL INSURANCE; WEST
   AMERICAN INSURANCE COMPANY;
14 DOES I-V; and ROES CORPORATIONS VI-

15 X; inclusive,

16                                         Defendants.
17                                         I. INTRODUCTION
18
            In response to Plaintiff’s Motion for Partial Summary Judgment Regarding coverage,
19
     West American Insurance Company (“West American”) submits this opposition and Cross-
20
     Motion for Partial Summary Judgment.
21
            Plaintiff’s motion states that “for the purposes of this Motion, Plaintiff is assuming
22
     that Liberty Mutual has denied liability coverage for the subject accident. If Liberty Mutual
23
     affords Mr. Gerhing Liability coverage under the Policy, the request sought herein becomes
24
     moot.”1 In fact, West American has not “denied” coverage to Mr. Gerhing. West American
25

26          1
                Plaintiff’s motion, Doc. No. 8, p. 2:2.

     DEFENDANTS' OPPOSITION TO MOTION                                              901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                               SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 1                                          TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
 1 is, by Plaintiff’s own admission, presently providing Mr. Gerhing and its named insured with

 2 a defense in the underlying lawsuit.

 3          Regardless, as set forth below, Ms. Martins’ entitlement to UIM benefits under the

 4 policy does not turn on whether or not liability insurance is payable to Mr. Gerhing (or to its

 5 named insured) under the liability coverage on the policy. As set forth below, the West

 6 American Policy excludes from the definition of underinsured motor vehicle, “Any vehicle

 7 for which the Liability Coverage of this Coverage Form applies.” Because the vehicle

 8 involved in the accident was listed in the policy declarations and is a covered vehicle for

 9 which the liability coverage of the West American policy applies- that vehicle is not an

10 “underinsured motor vehicle” regardless of whether an exclusion operates to bar Mr. Gerhing

11 coverage. Therefore, Ms. Martin is not entitled to receive UIM coverage under the policy

12 irrespective of West American’s coverage position as to one of its insureds. Accordingly, the

13 court should deny Plaintiff’s motion for summary judgment and grant Defendant’s cross

14 motion for summary judgment, dismissing Plaintiff’s claims in this lawsuit with prejudice, as

15 a matter of law.

16                               II.      STATEMENT OF FACTS
17          As a preliminary matter, the allegations in Plaintiff’s own motion are, by Plaintiff’s

18 own admission, unsupported. Plaintiff’s allegation that West American has denied coverage to

19 Mr. Gerhing and that its coverage investigation has been untimely are refuted by the very

20 evidence Plaintiff has attached to support these allegations. Defendant objects to Plaintiffs

21 reliance on each and every conclusory, speculative and unsupported “fact” that Plaintiff relies

22 upon in its Motion, regardless of whether each fact is specifically addressed below.

23          The accident occurred on March 27, 2020. Brooke Martin was a passenger in a 2001

24 Toyota pickup driven by Zenin Gerhing, A-Plus Service’s employee, when the accident

25

26

     DEFENDANTS' OPPOSITION TO MOTION                                           901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                            SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 2                                       TELEPHONE: (206) 623-4100
                                                                                      FAX: (206) 623-9273
 1 occurred. The 2001 Toyota was a “company vehicle” owned by Mr. Gerhing’s employer,

 2 Mal, Inc. dba A-Plus Services / A Plus Septic & Plumbing (“A-Plus Services”).2

 3          At the time of the accident, A-Plus Services had a commercial auto policy with West

 4 American. The policy lists the 2001 Toyota that was owned by A-Plus Services and operated

 5 by Mr. Gerhing at the time of the accident, in the schedule of covered vehicles in the policy

 6 set forth at page 17 of the Business Automobile Policy Declarations.3 In the “premium detail”

 7 for the subject vehicle, it is identified as having liability insurance and coverage for

 8 underinsured motorist bodily injury.

 9          Ms. Martin subsequently filed a lawsuit against Mr. Gerhing and A-Plus Services.

10 West American is currently providing a defense under the West American liability policy, to
                                        4
11 both Mr. Gerhing and A-Plus Services. Ms. Martin also demanded the UIM policy limits
                                                                     5
12 under the West American policy, which West American timely denied. As set forth in this

13 denial, the 2001 Toyota involved in the accident is listed in the policy declarations as a
                                                     6
14 covered auto for which liability coverage applies. Therefore, the Toyota is not an

15 “underinsured motor vehicle” for the purpose of underinsured motorist coverage available to
               7
16 Ms. Martin.

17

18

19
            2
                Declaration of Brittani Ingram.
20
            3
                Declaration of Brittani Ingram, Exhibit 1.
21
            4
22              Declaration of Brittani Ingram.
            5
23              Declaration of Brittani Ingram, Exhibit 2.

24          6
                Id.
25          7
                Declaration of Brittani Ingram, Exhibit 2.
26

     DEFENDANTS' OPPOSITION TO MOTION                                         901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                          SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 3                                     TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
 1                                III.    STATEMENT OF ISSUES
 2           1.      Should the Court deny Plaintiff’s motion and grant Defendant’s cross motion

 3 for summary motion when the vehicle involved in the accident was a covered vehicle for

 4 which the liability coverage of the West American policy applies- and therefore not an

 5 “underinsured motor vehicle” as defined by the policy? Yes.

 6           2.      Should the Court deny Plaintiff’s motion and grant Defendant’s cross motion

 7 when Plaintiff’s motion fails to provide any admissible evidence supporting her claim for

 8 UIM coverage and when her motion is by her own admission, “moot” because West

 9 American has not denied liability coverage to any insured? Yes.

10

11                                IV.    EVIDENCE RELIED UPON

12           The Declaration of Britani Ingram with exhibits, and all pleadings and records

13 previously filed herein

14                           V.    LEGAL ARGUMENT AND ANALYSIS

15 A.        The Factual Background of Plaintiff’s Motion Lack Citation and Should be
             Stricken.
16
             As an initial matter, the Court should strike the portions of Plaintiff’s motion that are
17
     unsupported by citation to admissible evidence.       On summary judgment, the court may
18
     consider only admissible evidence or a showing that the materials do not establish the absence
19
     or presence of a genuine dispute, or that an adverse party cannot produce admissible evidence
20
     to support the fact.8
21
             Defendant therefore requests that the Court either strike the unsupported statements of
22
     Plaintiff’s motion or otherwise not consider them in making its ruling. Specifically, the Court
23

24   8
         FRCP 56(c); Gamboa v. King County, 562 F. Supp. 2d 1288, 1296 (W.D. Wash. 2008);
25
     Anheuser–Busch, Inc. v. Natural Beverage Distributors, 69 F.3d 337, 345 (9th Cir.1995).
26

     DEFENDANTS' OPPOSITION TO MOTION                                              901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                               SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 4                                          TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
 1 should strike the allegation at Doc. 8, page 2, line 2-3, including the footnote. The Court

 2 should also strike paragraphs 8 and 10. The referenced portions of Plaintiff’s briefing lack any

 3 citation to the record, and are either incomplete or refuted by the evidence attached.

 4
     B.     Summary Judgment Standard.
 5

 6          Summary judgment should be entered where “there is no genuine issue as to any
                                                                                    9
 7 material fact and the moving party is entitled to a judgment as a matter of law.” If the

 8 moving party establishes the absence of any genuine issue of material fact, the burden shifts

 9 to the non-moving party to demonstrative through the production of probative evidence that

10
     there remains an issue of fact to be tried.10 A complete failure of proof concerning an
11
     essential element of the nonmoving party’s case on which that party bears the burden of proof
12
     necessarily renders all other facts immaterial.11 In that event, summary judgment should be
13
     entered for the moving party.
14

15          Ms. Martin has not and cannot produce evidence that shows she is entitled to UIM

16 coverage under the West American insurance policy. The policy excludes from the definition

17 of “underinsured motor vehicle” any vehicle for “which the Liability Coverage of this

18 Coverage Form applies.” It is undisputed that the 2001 Toyota involved in the accident is

19
     listed in the policy declarations as a covered auto for which liability coverage applies.
20
     Therefore, the Toyota is not an “underinsured motor vehicle” for the purpose of underinsured
21
     motorist coverage available to Ms. Martin. Accordingly, Defendant is entitled to a summary
22

23
            9
                FED. R. CIV. P. 56(c).
24
            10
                 Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548 (1986).
25
            11
                 Id.
26

     DEFENDANTS' OPPOSITION TO MOTION                                             901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                              SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 5                                           TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
 1 ruling finding no coverage for Ms. Martin’s UIM claim.

 2
     C.     General Rules for Construing Insurance Policies.
 3
            The Court has an obligation to enforce the terms and conditions of the policy as
 4
     written. An insurance contract is enforced like any other contract.12 In Washington, a court
 5
     must construe a policy to give full force and effect as to all provisions of the policy.13 A court
 6
     should give the policy a fair, reasonable, and sensible construction as would be given to the
 7
     contract by an average person purchasing insurance.14            If the language is clear and
 8
     unambiguous, the court must enforce it as written and may not modify it or create ambiguity
 9
     where none exists. Id.
10
            At issue in this matter is the UIM policy exclusion which excludes from the definition
11
     of “underinsured motor vehicle” any vehicle for “which the Liability Coverage of this
12
     Coverage Form applies.” As discussed fully below, The Washington Supreme Court has held
13
     that with respect to an insured who is not the named insured, the UIM exclusion at issue in
14
     this matter is valid and enforceable and does not violate any Washington law or Washington’s
15
     UIM statute, RCW 48.22.030.15 Because the relevant policy provisions in this matter are
16

17

18
            12
                 Findlay v. United Pac. Ins., 129 Wn.2d 368, 378, 917 P.2d 116 (1996).
19
            13
                 McDonald v. State Farm, 119 Wn.2d 724, 734, 837 P.2d 1000 (1992).
20
            14
                 Panorama Village v. Allstate Ins. Co., 144 Wn.2d 413, 428, 951 P.2d 250 (1998).
21
            15
22               Churchill v. New Hampshire Ins. Co., 68 Wn. App. 564, 844 P.2d 459 review

23 denied, 121 Wn.2d 1030, 856 P.2d 382 (1993); Tissell v. Liberty Mut. Ins. Co., 115 Wn.2d

24 107, 795 P.2d 126 (1990); Blackburn v. Safeco Ins. Co., 115 Wn.2d 82, 92, 794 P.2d 1259,

25 1264 (1990); Millers Cas. Ins. Co. v. Briggs, 100 Wn.2d 1, 665 P.2d 891 (1983).

26

     DEFENDANTS' OPPOSITION TO MOTION                                               901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                                SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 6                                           TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
 1 clear and unambiguous, the Court must enforce the terms and conditions of the policy as

 2 written.

 3 D.       The 2001 Toyota was not an “Underinsured Vehicle” under the West American
 4          Policy

 5          1. Relevant Policy Language

 6          West American issued a commercial auto policy to Mal Inc. d/b/a A Plus Services;
 7 d/b/a A Plus Septic & Plumbing (“A-Plus Services”). The policy lists the 2001 Toyota that

 8
     was owned by A-Plus Services and operated by Mr. Gerhing at the time of the accident, in the
 9
     schedule of covered vehicles in the policy set forth at page 17 of the Business Automobile
10
     Policy Declarations.16 In the “premium detail” for the subject vehicle, it is identified as having
11
     liability insurance and coverage for underinsured motorist bodily injury.17
12

13          The policy provides in relevant part, as follows:

14                           SECTION II – LIABILITY COVERAGE

15
                             A.      Coverage
16
                             We will pay all sums an “insured” legally must pay as damages
17                           because of “bodily injury” or “property damage” to which this
                             insurance applies, caused by an “accident” and resulting from the
18
                             ownership, maintenance or use of a covered “auto”.
19
                             We have the right and duty to defend any “insured” against a “suit”
20                           asking for such damages… However, we have no duty to defend any
                             “insured” against a “suit” seeking damages for “bodily injury” or
21
                             “property damage” … to which this insurance does not apply. We may
22

23

24
            16
                 Declaration of Brittani Ingram, Exhibit 1, policy declarations page 17 of 102.
25
            17
                 Declaration of Brittani Ingram, Exhibit 1, policy declarations page 22 of 102.
26

     DEFENDANTS' OPPOSITION TO MOTION                                                    901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                                     SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 7                                                 TELEPHONE: (206) 623-4100
                                                                                                FAX: (206) 623-9273
 1                            investigate and settle any claim or “suit” as we consider
                              appropriate…18
 2
            Under the liability coverage form, the West American Policy defines “You” to mean
 3

 4 the named insured, i.e. A Plus Service, and anyone using a “covered ‘auto’” with permission

 5 of the named insured:

 6                    1.      Who is an Insured

 7
                      The following are “insureds”:
 8
                              a.       You for any covered “auto”.
 9

10                            b.       Anyone else while using with your permission a covered “auto” you
                                       own, hire or borrow...19
11

12          The West American Policy, modified by Washington Underinsured Motorists

13 Coverage Endorsement CA 21 34 01 08, provides with respect to Underinsured Motorist

14 Coverage:

15          A.        Coverage

16
            1.        We will pay all sums the "insured" is legally entitled to recover as compensatory
17                    damages from the owner or driver of an "underinsured motor vehicle". The damages
                      must result from "bodily injury" or "property damage" sustained by the "insured"
18
                      caused by an "accident". The owner’s or driver’s liability for these
19                    damages must result from the ownership, maintenance or use of the
                      "underinsured motor vehicle".
20

21          B.        Who Is An Insured

22                    If the Named Insured is designated in the Declarations as:

23
            2.        A partnership, limited liability company, corporation or any other form of organization,
24

25          18
                 Declaration of Brittani Ingram, Exhibit 1, form CA 00 01 03 06, p. 2.
26          19
                 Declaration of Brittani Ingram, Exhibit 1, form CA 00 01 03 06, p. 2-3.

     DEFENDANTS' OPPOSITION TO MOTION                                                         901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                                          SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 8                                                     TELEPHONE: (206) 623-4100
                                                                                                    FAX: (206) 623-9273
 1                    then the following are "insureds":

 2
                      a.      Anyone "occupying" a covered "auto" or a temporary substitute for a covered
 3                            "auto". The covered "auto" must be out of service because of its breakdown,
                              repair, servicing, "loss" or destruction.
 4
                      b.      Anyone for damages he or she is entitled to recover because of "bodily
 5
                              injury" sustained by another "insured".
 6
            …
 7
            5.        "Underinsured motor vehicle" means a land motor vehicle or "trailer":
 8

 9                    a.      For which no liability bond or policy applies at the time of an "accident";
                      …
10
                      However, "underinsured motor vehicle" does not include any vehicle;
11

12                    a.      For which the Liability Coverage of this Coverage Form applies.. …20

13
            As set forth above, the West American insurance policy issued to A-Plus provides that
14
     West American will pay under UM coverage, the damages that an “insured” is legally entitled
15
     to recover from the owner or operator of an “underinsured motor vehicle” because of bodily
16
     injury sustained by that “insured” and caused by an accident. The definition of “insured”
17
     includes for the purpose of UM coverage, “anyone ‘occupying’ a covered ‘auto’”. As noted
18
     above, the 2001 Toyota involved in the collision is listed as a covered auto under the West
19
     American policy, and Martin was “occupying” it, so she qualifies as an insured with respect to
20
     UM coverage.
21
            The policy’s definition of “underinsured motor vehicle” provides that it applies to
22
     motor vehicles to which no liability policy applies at the time of the accident, or where the
23
     amount paid to an “insured” is not enough to pay all amounts the “insured” is legally entitled
24

25

26          20
                 Declaration of Brittani Ingram, Exhibit 1, form CA 21 34 01 08, p. 1

     DEFENDANTS' OPPOSITION TO MOTION                                                         901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                                          SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 9                                                     TELEPHONE: (206) 623-4100
                                                                                                    FAX: (206) 623-9273
 1 to recover as damages. However, the policy excludes from the definition of “underinsured

 2 motor vehicle” any vehicle for “which the Liability Coverage of this Coverage Form applies.”

 3 The 2001 Toyota involved in the accident is expressly listed in the policy declarations as a

 4 covered auto for which liability coverage applies.

 5          Because the subject vehicle was a covered vehicle for which the liability coverage of

 6 the West American policy applies- the vehicle is not an “underinsured motor vehicle” and

 7 therefore Ms. Martin is not entitled to receive UIM coverage under the policy.

 8
            2. Ms. Martin’s UIM Coverage Does not turn on whether liability coverage is
 9             payable under the policy
10          The crux of Plaintiff’s argument on summary judgment, appears to be that should
11 West American ever obtain a ruling from a Washington court that Mr. Gerhing is not entitled

12 to liability coverage, Ms. Martin would then be entitled to UIM coverage. This issue is either

13 premature or moot, as West American has not obtained any such judgment and is presently

14 providing liability coverage under the subject policy to both A-Plus Services and Mr. Gerhing

15 as a result of the accident and resulting lawsuit.21 To the extent Plaintiff intends to suggest or

16 that coverage provided subject to a reservation of rights to Mr. Gerhing is equivalent to a

17 denial of coverage- Plaintiff has offered no authority for this position.

18          Regardless, Ms. Martin is not qualified to receive Underinsured Motorist (“UIM”)

19 coverage under the West American policy, regardless of West American’s position with

20 respect to the liability coverage available to Mr. Gerhing. As set forth above, Ms. Martin

21 qualifies as an insured with respect to UIM coverage, because she was occupying a covered

22 “auto” at the time of the accident. However, the West American Policy issued to A-Plus

23 Services excludes from the definition of underinsured motor vehicle, “Any vehicle for which

24 the Liability Coverage of this Coverage Form applies.” Because it is undisputed that the

25

26          21
                 Declaration of Brittani Ingram, Exhibit 1,

     DEFENDANTS' OPPOSITION TO MOTION                                             901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                              SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 10                                        TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
 1 subject vehicle was a covered vehicle for which the liability coverage of the West American

 2 policy applies- the vehicle is not an “underinsured motor vehicle” and therefore Ms. Martin is

 3 not entitled to receive UIM coverage under the policy, regardless of West American’s

 4 coverage position with respect to Mr. Gerhing.

 5            The Washington Supreme Court has held that with respect to an insured who is not the

 6 named insured, the subject UIM exclusion is valid and enforceable and does not violate any
                                                             22
 7 Washington law or Washington’s UIM statute, RCW 48.22.030.

 8            In Churchill v. New Hampshire Ins. Co.,23 a 16-year old was killed after the driver had

 9 obtained possession of a vehicle from its owner through false representation. The truck itself

10 was a covered auto, but the liability policy did not cover the driver, because he had been using

11 the vehicle outside the scope of the owner’s permission. The decedent’s mother sought UIM

12 benefits. She argued that because the liability policy did not cover the driver, the vehicle was

13 underinsured. New Hampshire denied the claim because the policy excluded from the

14 definition of “underinsured motor vehicle” “any vehicle which is a covered ‘auto’ for

15 Liability coverage.” The Washington court of appeals ultimately concluded that the

16 claimant’s status as one other than a named insured under the policy covering the vehicle

17 precluded recovery of UIM benefits under that policy due to the exclusion, and expressly

18

19

20            22
                   Churchill v. New Hampshire Ins. Co., 68 Wn. App. 564, 844 P.2d 459 review
21 denied, 121 Wn.2d 1030, 856 P.2d 382 (1993); Tissell v. Liberty Mut. Ins. Co., 115 Wn.2d

22
     107, 795 P.2d 126 (1990); Blackburn v. Safeco Ins. Co., 115 Wn.2d 82, 92, 794 P.2d 1259,
23
     1264 (1990); Millers Cas. Ins. Co. v. Briggs, 100 Wn.2d 1, 665 P.2d 891 (1983).
24
              23
                   68 Wn. App. 564, 844 P.2d 459 review denied, 121 Wn.2d 1030, 856 P.2d 382
25
     (1993)
26

     DEFENDANTS' OPPOSITION TO MOTION                                             901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                              SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 11                                        TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
 1 rejected the notion that an “other insured’s” UIM recovery should turn on whether or not

 2 liability insurance was actually paid out.24

 3          The Churchill court’s decision examined the Washington Supreme Court decision in

 4 Blackburn v. Safeco Ins. Co.,25 which had also concluded that a UIM exclusion for any

 5 vehicle “which is a covered ‘auto’ for Liability Coverage” – was enforceable and did not

 6 violate Washington's UIM statute, RCW 48.22.030.

 7          In Blackburn, the plaintiff was seriously injured in a one-car collision while sitting as

 8 a passenger in a car owned by a dealership. The driver had the dealer’s permission to use the

 9 car- but was not entitled to liability coverage under the dealership’s policy due to a policy

10 exclusion. The costs of the plaintiff's injuries exceeded the amount collected from the driver's

11 own separate insurance policy, and the plaintiff sought to recover UIM benefits from

12 Evergreen's insurer, Safeco. Safeco denied Blackburn UIM benefits based on a clause in the

13 UIM endorsement which excluded from the definition of an underinsured motor vehicle:
                                                                   26
14 "Any vehicle [w]hich is a covered auto for LIABILITY INSURANCE." The Supreme

15 Court held that this policy exclusion unambiguously excludes the vehicle which is covered for

16 liability from the definition of an underinsured motor vehicle, as to claims by "other

17 insureds". Blackburn, 115 Wn.2d at 90.
            The Court also held that the exclusion did not violate Washington’s UIM statute,
18
     RCW 48.22.030, or public policy. The Court noted that as a passenger in a “covered auto,”
19
     the plaintiff qualified as an “other insured” under the Safeco policy.       The court added,
20
     however, that the policy exclusion unambiguously excluded the vehicle which is covered for
21
     liability from the definition of an underinsured motor vehicle, as to claims by other insureds
22

23
            24
24               Id. at 572.

25          25
                 115 Wn.2d 82, 92, 794 P.2d 1259, 1264 (1990)
26          26
                 Blackburn, 115 Wn.2d at 85.

     DEFENDANTS' OPPOSITION TO MOTION                                             901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                              SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 12                                        TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
 1 seeking coverage under the policy.27 The Washington Supreme court distinguished a “named

 2 insured” from “other insureds.”        A “named insured,” it held, was someone who pays

 3 premiums, was generally entitled to receive “first-party coverage that applies at all times,

 4 whatever may be the insured’s activity at the time of the accident.” By contrast, an “other

 5 insured” has the option of contracting with an insurance company for their own UIM

 6 coverage, which would provide such coverage at all times regardless of their status in a

 7 particular vehicle.

 8          The court explained:

 9
            The owner of a vehicle purchases liability insurance to, among other things, protect
10          passengers in the vehicle from his, or another driver’s, negligent driving. He
            purchases underinsured motorist coverage to protect himself and others from damages
11
            caused by another vehicle which is underinsured. An insured wishing to avoid
12          personal liability, and protect his passengers, may simply increase the liability
            insurance. The result of dual recovery in the instant case would transform
13          underinsured motorist coverage into . . . liability insurance.”28

14
            The court concluded, “[N]o public policy requires an insurer to provide an insured
15
     with a third source of recovery, particularly when the insured has seen fit not to carry
16
     additional UIM coverage of his own.”29
17
            In reaching this decision, the Supreme Court in Blackburn reexamined Millers Cas.
18
     Ins. Co. v. Briggs,30 which is another case analogous to Ms. Martin’s situation. Millers had
19

20          27
                 Blackburn, 115 Wn.2d at 90.
21          28
                 Blackburn, 115 Wn.2d at 92 (quoting Millers Casualty Ins. Co. v. Briggs, 100
22
     Wn.2d 1, 8, 665 P.2d 891 (1983))
23
            29
                 Blackburn, 115 Wn.2d at 91; see also Churchill v. New Hampshire Ins. Co., 68 Wn.
24
     App. 564, 844 P.2d 459 (1993) (upholding UIM coverage bar for vehicles covered under
25
     liability coverage as applied to minor passenger who was unable to purchase UIM insurance).
26

     DEFENDANTS' OPPOSITION TO MOTION                                          901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                           SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 13                                     TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
 1 involved a single-car accident in which one passenger was killed and another injured, and a

 2 UM exclusion identical to the exclusion in the policy issued to A-Plus Services was construed

 3 and found enforceable. The insurer in Miller paid the limits of the driver's liability insurance

 4 but denied claims brought under the UM portion of the policy, on the basis that the policy

 5 excluded from the definition of an underinsured vehicle "(4) an automobile … to which the

 6 liability coverage of this policy applies."31 The court held that this exclusion precluded

 7 recovery by the claimants under the UM portion of the policy, because the result of duel

 8 recovery under both coverages would transform underinsured motorist coverage into liability

 9 insurance, which would increase the cost of UM insurance and discourage consumers from

10 purchasing UM insurance. Millers, 100 Wn.2d at 8.

11          Plaintiff’s sole argument, is that the analysis by the Courts in Blackburn and Churchill

12 are not applicable, because the use of the word “applies” in the exclusion for any automobile

13 “to which the liability coverage of the policy applies” – and that the use of this word should

14 mean that the liability policy be payable, in order for the liability policy to “apply”. However,

15 Plaintiff offers no authority for this conclusory and inaccurate argument. Moreover, as noted

16 above, the Supreme Court in Blackburn specifically based its reasoning on the opinion in
                                   32
17 Millers Cas. Ins. Co. v. Briggs, which does use the same exact UIM exclusion as at issue in
     this case. There is simply no authority or logic for Plaintiff’s argument the inclusion of the
18

19

20

21

22

23
            30
                 100 Wn.2d 1, 665 P.2d 891 (1983)
24
            31
                 Millers, 100 Wn.2d at 3 (emphasis added).
25
            32
                 100 Wn.2d 1, 665 P.2d 891 (1983)
26

     DEFENDANTS' OPPOSITION TO MOTION                                            901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                             SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 14                                       TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
 1 word “applies” requires that the liability policy be actually payable through every insured to

 2 which a claim has been put.33

 3          The above referenced cases confirm that Ms. Martin cannot receive UM coverage

 4 under the applicable policy language. Because the vehicle involved in the accident is a

 5 covered vehicle for the purposes of liability coverage, it is excluded as an “underinsured

 6 motor vehicle.” The exclusion does not violate public policy or the UIM statute, because

 7 Martin is not a named insured. Therefore, the vehicle that caused her injuries was not an

 8 “underinsured motor vehicle” and UIM coverage does not apply to her injuries.

 9                                         III. CONCLUSION
10
            West American respectfully requests that the Court deny Plaintiff’s summary
11
     judgment motion regarding coverage. Defendant also requests that the Court find as a matter
12
     of law that Plaintiff is not entitled to UIM coverage under the West American policy, as a
13
     matter of law, and that Plaintiff’s claims in this matter be dismissed in their entirety, with
14

15 prejudice.

16 / / /

17 / / /

18 / / /

19
     ///
20
     ///
21

22

23
            33
                 Plaintiff appears to take issue with the reservation of rights defense provided Mr.
24
     Gerhing, but does not address the fact that West American is also defending A Plus under the
25
     same lawsuit.
26

     DEFENDANTS' OPPOSITION TO MOTION                                                901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                                 SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 15                                           TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
 1          DATED this 25th day of January, 2020
 2                                        WILSON SMITH COCHRAN DICKERSON
 3
                                                s/John M. Silk
 4                                              s/Sarah L. Eversole
                                                John M. Silk, WSBA #15035
 5                                              Sarah L. Eversole, WSBA# 36335
                                                Wilson Smith Cochran Dickerson
 6                                              901 Fifth Avenue, Suite 1700
 7                                              Seattle, WA 98164-2050
                                                (206) 623-4100 P | (206) 623-9273 F
 8                                              silk@wscd.com
                                                eversole@wscd.com
 9                                              Attorneys for Defendants Liberty Mutual
                                                Insurance Company and West American
10                                              Insurance Company
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS' OPPOSITION TO MOTION                                            901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                             SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 16                                       TELEPHONE: (206) 623-4100
                                                                                       FAX: (206) 623-9273
 1

 2                                 CERTIFICATE OF SERVICE
 3
           The undersigned certifies, under penalty of perjury under the laws of the State of
 4 Washington, that on the below date I electronically filed the foregoing with the Clerk of the
   United States District Court using the CM/ECF system, which will send notice of the
 5
   electronic filing to counsel of record:
 6
   Attorneys for Plaintiff
 7 Jedediah J. Strong
   STRONG LAW
 8 1201 Pacific Avenue, Suite 601
   Tacoma, WA 98402
 9
   Phone: 206-741-1051
10 Facsimile: 206-741-1052

11

12
            SIGNED this 25th day of January, 2021, at Seattle, Washington.
13

14
                                                s/Sarah L. Eversole
15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS' OPPOSITION TO MOTION                                         901 FIFTH AVENUE, SUITE 1700
     FOR SUMMARY JUDGMENT AND CROSS-                                          SEATTLE, WASHINGTON 98164
     MOTION (Case No. 2:20-cv-01728-JCC) – 17                                    TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
